    Case: 1:17-md-02804-DAP Doc #: 2075 Filed: 07/29/19 1 of 3. PageID #: 286355




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                           MDL No. 2804
OPIATE LITIGATION
                                                      Case No. 17-md-2804
This document relates to:
                                                      Hon. Dan Aaron Polster
ALL CASES


    DEFENDANT NORAMCO, INC.’S JOINDER TO MANUFACTURER DEFENDANTS’
       RESPONSE TO PLAINTIFFS’ RENEWED AND AMENDED MOTION FOR
     CERTIFICATION OF RULE 23(B)(3) CITIES/COUNTIES NEGOTIATION CLASS

          Defendant Noramco, Inc. (“Noramco”) hereby submits the following Joinder to the

Manufacturer Defendants’ Response to Plaintiffs’ Renewed and Amended Motion for

Certification of Rule 23(B)(3) Cities/Counties Negotiation Class (Dkt. 1952).              Noramco

incorporates and adopts herein by reference the entirety of the Manufacturer Defendants’

Memorandum to the extent applicable to Noramco.1


    Dated: July 29, 2019                        Respectfully submitted,

                                                /s/
                                                  Daniel G. Jarcho
                                                Daniel G. Jarcho
                                                D.C. Bar No. 391837
                                                ALSTON & BIRD LLP
                                                950 F Street NW
                                                Washington, DC 20004

1
  In the Complaints, Plaintiffs lump Noramco together with Johnson & Johnson and its other
affiliated entities, all Manufacturer Defendants, or all Defendants collectively. For this reason,
Noramco joins this response even though it never manufactured, packaged, branded, marketed,
promoted, distributed, or sold the finished drug products that are at issue in this litigation. There
is no evidence that Noramco, an active pharmaceutical ingredient supplier, engaged in any
wrongful conduct that might give rise to liability. See Noramco’s Memorandum in Support of
Motion for Judgment on the Pleadings or, in the Alternative, Summary Judgment, Dkt. 1902-1.


LEGAL02/39134151v1
  Case: 1:17-md-02804-DAP Doc #: 2075 Filed: 07/29/19 2 of 3. PageID #: 286356




                                      Telephone: (202) 239-3254
                                      Facsimile: (202) 239-333
                                      E-mail: daniel.jarcho@alston.com

                                      Cari K. Dawson
                                      Georgia Bar No. 213490
                                      Jenny A. Hergenrother
                                      Georgia Bar No. 447183
                                      ALSTON & BIRD LLP
                                      1201 West Peachtree Street NW
                                      Atlanta, GA 30309
                                      Tel.: (404) 881-7000
                                      Fax: (404) 881-7777
                                      cari.dawson@alston.com
                                      jenny.hergenrother@alston.com




                                       2
LEGAL02/39134151v1
  Case: 1:17-md-02804-DAP Doc #: 2075 Filed: 07/29/19 3 of 3. PageID #: 286357



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date, a copy of the foregoing Defendant Noramco, Inc.’s

Joinder to Manufacturer Defendants’ Response to Plaintiffs’ Renewed and Amended Motion

for Certification of Rule 23(b)(3) Cities/Counties Negotiation Class was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



 Dated: July 29, 2019                            /s/
                                                   Daniel G. Jarcho
                                                 Daniel G. Jarcho
                                                 D.C. Bar No. 391837
                                                 ALSTON & BIRD LLP
                                                 950 F Street NW
                                                 Washington, DC 20004
                                                 Telephone: (202) 239-3254
                                                 Facsimile: (202) 239-333
                                                 E-mail: daniel.jarcho@alston.com

                                                 Cari K. Dawson
                                                 Georgia Bar No. 213490
                                                 Jenny A. Hergenrother
                                                 Georgia Bar No. 447183
                                                 ALSTON & BIRD LLP
                                                 1201 West Peachtree Street NW
                                                 Atlanta, GA 30309
                                                 Tel.: (404) 881-7000
                                                 Fax: (404) 881-7777
                                                 cari.dawson@alston.com
                                                 jenny.hergenrother@alston.com




LEGAL02/39134151v1
